         Case
          Case:
              3:16-cv-05541-JST
                18-16115, 05/08/2019,
                                  Document
                                      ID: 11291378,
                                             275 Filed
                                                    DktEntry:
                                                       05/22/19
                                                              15, Page 1 of 2




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAY 8 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: WELLS FARGO & COMPANY                      No.   18-16115
SHAREHOLDER DERIVATIVE
LITIGATION,                                       D.C. Nos.   3:16-cv-05541-JST
______________________________                                3:17-cv-07236-JST
                                                  Northern District of California,
GEORGE J. HANNON,                                 San Francisco

                  Plaintiff-Appellant,            ORDER

FIRE & POLICE PENSION
ASSOCIATION OF COLORADO; THE
CITY OF BIRMINGHAM RETIREMENT
AND RELIEF SYSTEM,

                  Plaintiffs-Appellees,

  v.

AMERICAN EXPRESS COMPANY;
WELLS FARGO & COMPANY,

                  Defendants-Appellees.

       The parties’ stipulated motion (Docket Entry No. 14) for voluntary dismissal

is granted. See Fed. R. App. P. 42(b). Costs and fees shall be allocated pursuant to

the terms of the stipulation.

        A copy of this order sent to the district court shall act as and for the mandate

of this court.




SM/Pro Mo 4/29/2019
        Case
         Case:
             3:16-cv-05541-JST
               18-16115, 05/08/2019,
                                 Document
                                     ID: 11291378,
                                            275 Filed
                                                   DktEntry:
                                                      05/22/19
                                                             15, Page 2 of 2




                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT


                                                By: Samantha Miller
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7




SM/Pro Mo                                2                                     18-16115
